Order entered January 30, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01278-CV

                        DENNIS JAMES POLEDORE, JR., Appellant

                                                V.

                            CHERI YOLANDA DANIEL, Appellee

                      On Appeal from the 303rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-10565

                                            ORDER
       Appellant’s brief on the merits is currently due February 15, 2019. Before the Court is

appellant’s January 29, 2019 motion for an extension of time to file a brief. In the motion,

appellant complains that pages 171 through 347 of the paper copy of the clerk’s record he

received are “not legible enough where all the contents can be read clearly to adequately prepare

a reasonable Appellant’s brief.” He also asserts that he has not received a paper copy of the

supplemental clerk’s record he requested.

       We GRANT the motion as follows. We DIRECT the Clerk of this Court to resend

pages 171 through 347 of the clerk’s record to appellant and ORDER appellant to file his brief

on the merits by March 18, 2019. We note that a few of the pages of which appellant complains

are a little more difficult to read and that the copies being sent are representative of the clerk’s
record before the Court. We further note that on January 9, 2019, the Clerk of this Court mailed

a paper copy of the supplemental clerk’s record appellant requested.

                                                    /s/    KEN MOLBERG
                                                           JUSTICE